[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has taken an appeal from the defendant Town's reassessment program, effective October 1, 1990. Using 70% of market value as the assessed value, the Town concluded this property, known as 117 Beach Avenue had a market value of $442,630 and assessed it at $309,840.
The court heard an appraiser for each party and counsel each offered rebuttal and surebuttal. The comparable sales used were the subject of vigorous cross examination.
The assessment contains a built in error since the Town computed the land area at 9,148 square feet. Both appraisers show the area to be 7,710 square feet, although the defendant's appraiser also included in his appraisal an adjoining parcel of 2,000 square feet. This parcel is actually a pass way and the plaintiff only owns a one third interest in it and it is taxed separately from the subject parcel.
While this parcel is directly on Long Island Sound, it is almost at sea level and is prone to flooding in storms. And it is located in a flood hazard area so that re-construction, replacement and building additions would be restricted.
The dwelling in question is seasonal and has not been actually lived in for several years. It was placed on the site in 1945, having once been a naval base "temporary structure," a veteran of World War II.
Basically, the value to this property is in the realty and the court views the property's attraction to be its location.
After consideration of the conflicting opinions of the appraisers and an examination of how they reached their opinions, it is the conclusion of the court that the true and actual value of the Property on the assessment date was:
Land                      $310,000 Building                    12,000 Total                     $322,000 CT Page 2470
It is therefore found that the value for assessment purposes should be:
    Land                      $217,000 Building                     8,400 Total                     $225,400
The plaintiff is entitled to taxable costs.
Anthony V. DeMayo